DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 01, 2021.  In virtue of this amendment:
Claims 8-9 are cancelled; and thus,
Claims 1-7 and 10-14 are now pending in the instant application.
Drawings
The drawings submitted on 03/01/2021 are accepted.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
In line 14, “the first port” should be changed to --a first port--
In line 14, “the first antenna element” should be changed to --a first antenna element--
In line 15, “the second port” should be changed to --a second port--
In line 16, “the second antenna element” should be changed to --a second antenna element--
In line 17, “the third port” should be changed to --a third port--
In line 18, “the fourth port” should be changed to --a fourth port--
Appropriate correction is required.
Claims 2-7 and 10 are also objected as being dependent on upon objected claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-7 and 10-14 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Reasons for indicating the allowable subject matter of claims 11-14 were provided in the previous office action mailed on October 22, 2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lackey – US 2010/0207811
Prior art Feller et al. – US 2010/0117914
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 31, 2021